862 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Oliver M. STREET, a/k/a "Max", Defendant-Appellant.
No. 88-6708.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1988.Decided Nov. 2, 1988.

Oliver M. Street, appellant pro se.
Charles T. Miller, Office of United States Attorney, for appellee.
Before K.K. HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Oliver M. Street appeals the district court's denial of his motion to reduce sentence pursuant to Rule 35, Federal Rules of Criminal Procedure.  We affirm.


2
A motion to reduce sentence is committed to the sound discretion of the district court, and its decision to grant or deny a Rule 35 motion is not reviewable except for a clear abuse of discretion.   United States v. Stumpf, 476 F.2d 945 (4th Cir.1973).  A decision on whether to sentence a defendant under a drug rehabilitation program will be upheld unless the district court had abused or failed to exercise its discretion.   United States v. Barrow, 540 F.2d 204 (4th Cir.1976).  On the record before us, we find no abuse of discretion.  The district court's decision not to sentence Street under the Narcotic Addict Rehabilitation Act, 18 U.S.C. Secs. 4251-55, was made after taking into consideration his failure to benefit from attempts to treat his addiction in the past.


3
Accordingly, we deny Street's motion for the appointment of counsel and affirm the order of the district court.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
AFFIRMED.